Citation Nr: 1630114	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's service connection claim for a low back disability.  The Veteran disagreed with that decision and perfected this appeal.

In his December 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  That request for a hearing was subsequently withdrawn by the Veteran's representative in February 2012.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for a low back disability as directly related to his military service as a stock clerk, where the Veteran asserts that he was required to lift heavy objects.

The appeal was previously remanded in October 2013 for a VA examination.  The Veteran was afforded a VA examination in December 2015.  At that time, the examiner opined that the Veteran's lumbar spine disability was less likely than not caused by or otherwise related to his period of service.  In so finding, the examiner noted that there was no medical evidence in the service treatment records related to the Veteran's back.  See VA Examination dated December 16, 2015.

The Board finds that the medical opinion provided is inadequate.  The evidence of record contains lay statements from the Veteran and his family members, attesting to his back pain upon discharge from service.  Also, the Veteran reports that while in service, he sought treatment for his sore back.  The December 2015 medical opinion does not consider the competent lay evidence of record; rather, the examiner solely relied on the service treatment records in support of the negative nexus.  As the lay evidence of record was not properly considered in rendering the medical opinion, the Board finds that another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that such examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed sleep disorder.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After records development is completed, schedule the Veteran for a VA examination with an appropriate examiner, different than the December 2015 VA examiner, to determine the nature and onset of any low back disorder.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies deemed necessary should be accomplished. 

Based upon a review of the claims folder, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  

In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service, continuity of symptoms since service and description of lifting heavy objects during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including STRs showing treatment for muscle aches and the September 2009 statement from Dr. W.E. reporting knowing the Veteran since 1961, and recalling the Veteran's report of back pain since service separation.  The medical reasons for accepting or rejecting any statements regarding continuity of symptoms since service should be set forth in detail.

3.  When the development requested has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


